Citation Nr: 1537454	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eyesight condition.

2.  Entitlement to service connection for left leg injury.

3.  Entitlement to service connection for left knee injury.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for right ear hearing loss.

7.  Whether new and material evidence has been received to reopen the service connection claim for left wrist condition, and if so, entitlement to that benefit.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2009, March 2011, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits on appeal.

In the December 2009 rating decision, the RO denied service connection for right ear hearing loss.  In the March 2011 rating decision, it denied service connection for a bilateral eye condition, left leg disability, left knee disability, and heart disease.  In the April 2011 rating decision, the RO declined to reopen the Veteran's service connection claim for a left wrist disability.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the Veteran's April 2012 substantive appeal, he requested a BVA hearing.  The RO scheduled the requested Travel Board hearing for July 7, 2015.  

In a letter sent by the Veteran's attorney, dated June 4, 2015, he requested a "continuance" of the July 2015 hearing.  He indicated that the Veteran would be out of town on that day and unable to attend the scheduled hearing.  The attorney requested that the Veteran be scheduled for another hearing.  

Inasmuch as videoconference and Travel Board hearings are scheduled by the Regional Office (RO), this case must be returned to the St. Petersburg RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for the desired BVA hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




